Title: To Thomas Jefferson from William F. Gray, 24 February 1825
From: Gray, William F.
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    Thomas Jefferson EsqrTo Wm F GrayDr1819.Sept9.To Balance due by acct. Rend$36.501820Jany15.〃 No 63 Edinburgh Review1.25Apl27. 〃〃 64 DoDo1.25June29. 〃〃 65 DoDo1.25Sept.23. 〃〃 66 DoDo1.25Decr13— 〃〃 67 DoDo1.251821Apl30. 〃〃 68 DoDo1.25Aug25— 〃〃 69 DoDo1.251822Jany22 〃〃 70 DoDo1.25May27. 〃〃 71 DoDo1.25July.8— 〃〃 72 DoDo1.251823Jany6 〃〃 73 DoDo1.25Apl19. 〃〃 74 DoDo1.25July14. 〃〃 75 DoDo1.251820Cr.$52.75March27. By Cash Recd by Letter37.5015.25
                        
                    